          Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 1 of 9




                           THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
______________________________________
                                                  )
WALDEMAR BERENGUER                                )
11700 Sherbrooke Woods Lane                       )
Silver Spring, MD 20904                           )
                                                  )
                      Plaintiff,                  )
                                                  )
                      v.                          )
                                                  )
UNIVERSITY LEGAL SERVICES, INC.,                  )
220 I Street, NW, Suite 130                       )
                                                  )
Washington, DC 20002
                                                  )
                                                  )
                  Defendant.
                                                  )
______________________________________


                                         COMPLAINT

       Waldemar Berenguer (“Plaintiff” or “Mr. Berenguer”), by and through his attorneys

Clark Law Group, PLLC, files this action, following the exhaustion of administrative remedies,

and alleges as follows:

                                     NATURE OF ACTION

1. This is a challenge to University Legal Services, Inc.’s (“Defendant” or “ULS”) unlawful

   disability discrimination, failure to accommodate, and retaliation against Plaintiff in violation

   of Americans with Disabilities Act (“ADA”), 42 U.S.C. 12101 et seq. and the D.C. Human

   Rights Act (“DCHRA”), D.C. Code § 2-1401.01 et seq.

                                   JURISDICTION AND VENUE

2. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.
          Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 2 of 9




3. The United States District Court for the District of Columbia has subject-matter jurisdiction

   over the instant action pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under

   the laws of the United States and seeks redress for violations of civil rights.

4. The Court may properly maintain personal jurisdiction over Defendant because Defendant

   conducts business in the District of Columbia.

5. Venue is properly laid in the District of Columbia because a substantial part of the events or

   omissions giving rise to Plaintiff’s claims occurred in the District of Columbia.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

6. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

7. Plaintiff has satisfied the procedural and administrative requirements for proceeding under

   the ADA as follows:

           a. On September 7, 2018, Plaintiff submitted an inquiry with the U.S. Equal

               Employment Opportunity Commission (“EEOC”) describing the discrimination

               and retaliation he was facing.

           b. On December 14, 2018, Plaintiff filed a perfected charge with the EEOC;

           c. On July 26, 2019, Plaintiff amended his charge.

           d. On August 29, 2019, the EEOC issued its Right to Sue Letter;

           e. Plaintiff has filed this action within ninety (90) days of the receipt of the

               aforementioned Right to Sue Letter.

8. Plaintiff’s claims under the DCHRA are timely under the statute’s one-year statute of

   limitations as tolled during the pendency of his claims with the EEOC.




                                                 2
             Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 3 of 9




                                               PARTIES

9. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

10. Defendant is a District of Columbia corporation.

11. Defendant is an employer as defined by the ADA and DCHRA.

12. Plaintiff is a resident of the Maryland.

13. Plaintiff is an employee as defined by the ADA and DCHRA.

                                  FACTUAL ALLEGATIONS

14. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

                            Mr. Berenguer Disclosed His Disabilities

15. Mr. Berenguer began his employment at ULS as the corporations Chief Financial Officer

   (“CFO”) in or around 1997.

16. During his employment, Plaintiff has never been disciplined.

17. Mr. Berenguer has been supervised by Jane Brown, ULS Executive Director.

18. In April 2016, Mr. Berenguer disclosed to Ms. Brown that he was suffering from chronic

   diverticulitis and that he would need to take leave to attend doctor’s appointments in the

   future.

19. Diverticulitis is a disability under the ADA and DCHRA.

20. Diverticulitis is a medical condition that substantially impairs the functioning of Plaintiff’s

   gastro-intestinal system.

21. As time passed, Mr. Berenguer regularly updated Ms. Brown about his medical conditions

   and also disclosed his diabetes, major depression and generalized anxiety disorder.



                                                  3
          Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 4 of 9




22. Diabetes, major depression and generalized anxiety disorder are disabilities under the ADA

   and DCHRA.

23. Diabetes is a medical condition that substantially impairs the functioning of Plaintiff’s insulin

   production.

24. Major depression and generalized anxiety disorder are mental health conditions that

   substantially impair Plaintiff’s ability to think and interact with others.

25. On or around June 21, 2016, Mr. Berenguer and Ms. Brown met to discuss how his

   disabilities were resulting in him arriving late to work, which resulted in Mr. Berenguer

   staying late and/or working weekends to make up his time.

26. Mr. Berenguer was a salaried employee who was not required to record his time in the office.

27. Mr. Berenguer disclosed that he was having recent flare ups of his condition, but that he

   believed that his condition had improved so that he would be late less often.

     After Learning of Mr. Berenguer’s Disabilities, Ms. Brown Begins to Discriminate

28. After learning about Plaintiff’s disabilities, Ms. Brown began to subject Mr. Berenguer to

   hostility, increased scrutiny of his work, and increased scrutiny of whenever he was absent or

   requested leave.

29. Ms. Brown does not subject her other subordinates to this kind of hostility or scrutiny.

30. ULS has a practice of implementing annual salary increases for its employees.

31. Despite his exemplary performance, Mr. Berenguer has not been provided a salary increase

   since he disclosed his disability and began taking leave.

32. Non-disabled employees of ULS have received their annual salary increases from 2016 to

   present.




                                                  4
          Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 5 of 9




33. In April 2017, Ms. Brown reprimand Mr. Berenguer for using all of his entitled bereavement

   leave when he attended a funeral in Puerto Rico.

34. On September 29, 2017, Ms. Brown removed Mr. Berenguer from a company raffle for a

   new iPad mini after it was announced that he won the prize.

35. In or around June 2018, Ms Brown instructed Mr. Berenguer to limit his use of comp time to

   only seven hours per month.

36. While this limitation is present in ULS’ written policies, no other employee was held to this

   restriction.

37. On October 26, 2018, Ms. Brown falsely claimed that Mr. Berenguer had used an

   unprofessional tone in an email.

     Ms. Brown Negatively Reacts to Mr. Berenguer Taking Leave for His Disabilities

38. Whenever Mr. Berenguer took leave because of his disabilities, Ms. Brown has repeatedly

   pressured Mr. Berenguer to come back to work.

39. For example, when Mr. Berenguer was hospitalized on January 31, 2017, Ms. Brown told

   Mr. Berenguer that unless he was on his deathbed, he needed to be in the office, and

   demanded that he return to work.

40. Ms. Brown repeatedly complained about Mr. Berenguer having excessive absences whenever

   he was absent because of his disabilities, despite him maintaining a positive sick leave

   balance.

41. On February 2, 2018, Mr. Berenguer told Ms. Brown that he would be leaving work early

   because he was feeling ill and needed to see a doctor.

42. In response, Ms. Brown threw a bottle of her prescription medication on Mr. Berenguer’s

   desk and told him to take her medication instead.



                                                5
          Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 6 of 9




43. After being informed that Mr. Berenguer needed to attend therapy appointments once a week

   for his mental health disabilities, Ms. Brown required Mr. Berenguer to report to her each

   and every time he left and returned from work, despite Mr. Berenguer being a salaried

   employee that does not clock in or out of work.

44. Ms. Brown does not require her other subordinates or other salaried employees to notify her

   or their supervisor whenever they are absent for appointments.

       Ms. Brown’s Harassment Worsens After Receiving Plaintiff’s EEOC Charge

45. On December 14, 2018, Mr. Berenguer executed his perfected EEOC charge.

46. On information, ULS received a copy of the charge shortly thereafter.

47. After Mr. Berenguer submitted his charge, Ms. Brown’s harassment of Plaintiff worsened.

48. Beginning in March 2019, Ms. Brown required that Mr. Berenguer provide a note for each

   and every doctor’s appointment. No other employees are subject to this requirement.

49. Ms. Brown began to repeatedly threaten to lower Mr. Berenguer’s salary.

50. In the summer of 2019, Mr. Berenguer requested and was approved for leave under the D.C.

   Family and Medical Leave Act.

51. Near of the close of Mr. Berenguer’s DCFMLA leave, Plaintiff requested to discuss future

   needed accommodations for his disabilities, including intermittent leave and time off work

   for appointments related to his disabilities.

52. Defendant has refused to engage in any interactive process about Mr. Berenguer’s future

   need for leave and time off work without first requiring Plaintiff to execute a release of

   claims against the company.

                      COUNT I: HOSTILE WORK ENVIRONMENT

53. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.
                                                   6
           Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 7 of 9




54. Plaintiff has a disability.

55. Plaintiff engaged in protected activity via his requests for accommodation and submitting his

    EEOC Charge.

56. Since disclosing his disability and requesting accommodations for his disability, Ms. Brown

    has created a hostile work environment that was so severe or pervasive as to alter the terms

    and conditions of his employment.

57. After Plaintiff submitted an EEOC Charge, the hostile work environment worsened.

58. Ms. Brown subjected Plaintiff to a hostile work environment because of his disability and/or

    protected activities.

                        COUNT II: FAILURE TO INCREASE SALARY

59. All of the allegations contained in the foregoing paragraphs of this Complaint are

    incorporated by reference herein as if the same were set forth at length.

60. Plaintiff has a disability.

61. Plaintiff engaged in protected activity via his requests for accommodation and submitting his

    EEOC Charge.

62. Since disclosing his disability and requesting accommodations for his disability, Ms. Brown

    has failed to provide Plaintiff with annual salary increased.

63. On information and belief, Plaintiff’s non-disabled coworkers who did not engage in

    protected activity received their annual salary increase.

64. Defendant did not increase Plaintiff’s salary because of his disability and/or protected

    activities.




                                                 7
           Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 8 of 9




                   COUNT III: RESTRICTIONS ON USE OF COMP TIME

65. All of the allegations contained in the foregoing paragraphs of this Complaint are

    incorporated by reference herein as if the same were set forth at length.

66. Plaintiff has a disability.

67. Plaintiff engaged in protected activity via his requests for accommodation.

68. Ms. Brown restricted Plaintiff’s use of comp time.

69. On information and belief, Plaintiff’s non-disabled coworkers who did not engage in

    protected activity did not have a similar restriction imposed on them.

70. Defendant restricted Plaintiff’s use of comp time because of his disability and/or protected

    activities.

                                     PRAYER FOR RELIEF

Plaintiff respectfully requests that this Court grant the following relief:

A. Entry of judgment in favor of Mr. Berenguer and against Defendant;

B. Back pay;

C. Compensatory damages;

D. Attorneys’ fees and costs; and

E. Other such relief as may be appropriate to effectuate the purposes of the ADA and the D.C.

    Human Rights Act.

                                  DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury on all questions of fact raised by this Complaint.




                                                   8
         Case 1:19-cv-03591-TSC Document 1 Filed 11/27/19 Page 9 of 9




Dated: November 27, 2019


                                          Respectfully submitted,

                                          /s/ Jeremy Greenberg
                                          Jeremy Greenberg (1024226)
                                          Denise M. Clark (420480)
                                          Clark Law Group, PLLC
                                          1100 Connecticut Ave, N.W., Suite 920
                                          Washington, D.C. 20036
                                          (202) 293-0015
                                          jgreenberg@benefitcounsel.com
                                          dmclark@benefitcounsel.com




                                      9
